ALLOWANCE

Election/Restrictions
Claims 1-18 have been found to be in condition for allowance.  Given the patentability of one or more generic claims, claims 19 and 20 of non-elected species B have been rejoined and fully examined for patentability.  Claims 1-20 are allowed.

Reasons for Allowance
Claims 1-20 are allowed. The prior art does not teach or suggest an article comprising: a substrate including at least one metered hole and a structure including direct metal laser melted material of predetermined thickness attached to the substrate, the structure being formed by: providing a metal alloy powder, depositing the metal alloy powder to form an initial layer having a preselected thickness and a preselected shape including at least one aperture, melting the metal alloy powder with a focused energy source, transforming the powder layer to a sheet of metal alloy, sequentially depositing at least one additional layer of the metal alloy powder over the sheet of metal alloy, each of the at least one additional layers having an additional preselected thickness and additional preselected shape, the additional preselected shape including at least one aperture corresponding to the at least on aperture in the initial layer, and melting each of the at least one additional layers of the metal alloy powder with the focused energy source, increasing the thickness of the sheet and forming at least one aperture having a predetermined profile, a passageway through the structure that includes the at least one aperture of the structure and the at least one metered hole of the substrate such that the at least one aperture of the structure and the at least one metered hole of the substrate are in fluid communication with one another, and a joint disposed between the structure and the substrate and attaching the structure to the substrate, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784